Exhibit 10.1

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

May 20, 2009

Ladies and Gentlemen:

Reference is made to the redemption of preferred shares as of the date set forth
on Schedule A hereto (the “Preferred Shares”), by the company set forth on
Schedule A hereto (the “Company”).

The Company has completed the redemption of all of the Preferred Shares issued
to the United States Department of the Treasury (the “Investor”) pursuant to the
Securities Purchase Agreement – Standard Terms (including the Annexes thereto)
and the Letter Agreement, (including the Schedules thereto), dated as of
December 5, 2008 (the “Securities Purchase Agreement”) between the Company and
the Investor. Following such time, the Company delivered a Warrant Repurchase
Notice dated as of the date set forth on Schedule A hereto to the Investor. In
connection with the consummation, on the date hereof, of the repurchase of the
Warrant by the Company from the Investor, as contemplated by the Warrant
Repurchase Notice and Section 4.9 of the Securities Purchase Agreement:

(a) The Company hereby acknowledges receipt from the Investor of the Warrant;
and

(b) The Investor hereby acknowledges receipt from the Company of a wire transfer
to the account of the Investor set forth on Schedule A hereto in immediately
available funds of the aggregate purchase price set forth on Schedule A hereto,
representing payment in full for the Warrant, determined in accordance with
Section 4.9 of the Securities Purchase Agreement.

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.



--------------------------------------------------------------------------------

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

/s/ Duane D. Morse

Name:   Duane Morse Title:   Chief Risk and Compliance Officer IBERIABANK
CORPORATION: By:  

/s/ George J. Becker III

Name:   George J. Becker III Title:   Executive Vice President and Corporate
Secretary